By order of this court dated December 18, 1991, respondent, Terry A. Weber, Attorney Registration No. 0023241, was publicly reprimanded pursuant to Gov.Bar R. V(7)(e) and ordered to make restitution consistent with the board’s opinion, but within sixty days of the date of the order. The court further ordered (1) that respondent’s failure to make restitution would result in his immediate suspension from the practice of law in Ohio until such payment was made; (2) that respondent file with the Clerk of this court proof of compliance with this order, including proof of restitution, on or before February 17, 1992; and (3) that respondent pay board costs of $859.43 on or before January 17, 1992.
Upon respondent’s failure to comply with the court’s order of December 18, 1991, it was ordered by the court, sua sponte, on March 17, 1992, that respondent, Terry A. Weber, Attorney Registration No. 0023241, be held in contempt and immediately suspended from the practice of law until he purged himself of contempt. It was further ordered that respondent would not be reinstated to the practice of law in Ohio until (1) he purged himself of contempt by fully complying with this court’s order of December 18, 1991; and (2) he complied with the requirements for reinstatement set forth in the Supreme Court Rules for the Government of the Bar and this court ordered respondent reinstated. It now appearing to the court that respondent, Terry A. Weber, has fully complied with this court’s order of December 18, 1991,
IT IS HEREBY ORDERED by the court that Terry A. Weber be purged of contempt and hereby is reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that respondent comply immediately with the registration requirements of Gov.Bar R. YI.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(22).
For earlier cases, see Cincinnati Bar Assn. v. Weber (1991), 62 Ohio St.3d 222, 581 N.E.2d 519, and (1992), 63 Ohio St.3d 1424, 587 N.E.2d 842.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.